Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Robert Bruce Swapsy, Appellant                         Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2017-C-
No. 06-18-00042-CR         v.                          0196).    Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that the
appellant was convicted by a jury, and by removing the reference that appellant’s sentence was
the result of a plea bargain agreement . As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Bruce Swapsy, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 11, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk